Title: From John Adams to James Sullivan, 14 July 1789
From: Adams, John
To: Sullivan, James



Sir
New York July 14 1789

I have received your favor of the second of this month. The report I mentioned to you in a former letter, was spoken of to me by gentlen. from Rhode Island, who are good citizens. One of these assured me of the fact as of his own knowledge, that there was an intimate intercourse between some of the leading antifederalists in their State and some of the same character in Massachusetts, belonging to the neighboring counties, particularly Bristol. I do not believe however that there is any general encouragement given by those who were against the constitution, or those who voted for it with amendments; tho the Gentn: from Rode Island assured me that the majority in their state kept up the spirit of party, by roundly affirming that in case of a contest they should be supported by half Massachusetts.
With regard to amendments, there is no man more sensible  that amendments are necessary then I am. There is not in the world I believe a more decided friend to juries than myself, and I should chearfully concur in any measures necessary to render this admirable institution permanent and immortal. But there are other particulars, which seem to me to require amendment which have not been suggested by any of the States. The great divisions and distributions of powers on which depend that delicate equipoise, which can alone give security to liberty, property, life, or character, have not been attended to with necessary accuracy. An equilibrium of power is the only parent of equality and liberty; but the executive authority cannot in our constitution preserve an equilibrium, with the legislative; nor can the President in his legislative capacity preserve or defend himself against the two houses; nor perhaps can the representatives preserve their share against the Senate without convulsions—nor can the President and the house in concert, form a ballance to the Senate, if this house is pleased to exert the power it has and the people suffer it. I am more clearly impressed with this because I know that the equilibrium if preserved, would of itself, and by its natural, and necessary operation cure every defect in the constitution: whereas all the other amendments which have been proposed, if adopted will never remedy the defect in the equilibrium and consequently will never secure the rights of the citizen.
We may study to all eternity: but I am bold to say, we never shall discover any other security for the rights of mankind but in a ballance of trusts and laws. It is and ever has been amazing to me, that the people of America who boast so much of their knowledge of government, and who really understand so well the principles of liberty, should have so far forgotten the institutions of their ancestors, as to have been so negligent of this indispensible ballance in all the State constitutions as well as in that of the united states. Untill we shall correct our ideas under this head; we never shall get right: and we shall be tormented with a government of men and parties instead of being blessed with a government of laws. In what manner the public opinion can be weaned from those errors which passion prejudice and ignorance have propagated I know not.
I am &c &c
John Adams